Exhibit 10.1

AMENDMENT NO. 4

AMENDMENT NO. 4, dated as of March 23, 2017 (this “Amendment”), to the Loan
Agreement dated as of April 29, 2016, as amended by Amendment No. 1, dated as of
August 17, 2016, Amendment No. 2, dated as of September 22, 2016 and Amendment
No. 3 dated as of March 14, 2017 (as further amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Loan Agreement”) among
WESTERN DIGITAL CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and Collateral Agent and the
other parties thereto. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

WHEREAS, Section 2.16 of the Loan Agreement provides that the Borrower may, by
written notice to the Administrative Agent, incur Refinancing Term Loans, the
proceeds of which are used to refinance in whole or in part any Class of Term
Loans pursuant to Section 2.8(c)(i) of the Loan Agreement, by entering into
Refinancing Amendments with Lenders willing to provide such Refinancing Term
Loans;

WHEREAS, the Borrower desires, pursuant to Section 2.16(a) of the Loan
Agreement, to create a new Class of Euro Term B-2 Loans (as defined herein)
under the Loan Agreement having identical terms with and having the same rights
and obligations under the Loan Documents as, and in the same aggregate principal
amount as, the Euro Term B-1 Loans (after giving effect to the Prepayment), as
set forth in the Loan Agreement and Loan Documents, except as such terms are
amended hereby;

WHEREAS, each Euro Term B-1 Lender that executes and delivers a consent
substantially in the form of Exhibit A hereto (a “Consent”) to exchange all (or
such lesser amount allocated to it by the Administrative Agent) of its Euro Term
B-1 Loans outstanding after giving effect to the Prepayment for Euro Term B-2
Loans upon effectiveness of this Amendment and thereafter become a Euro Term B-2
Lender, shall be deemed have consented to this Amendment;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Euro Term
B-2 Lender will make Euro Term B-2 Loans in the amount set forth on the
signature page of such Person’s Joinder on the effective date of this Amendment
to the Borrower, the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Non-Exchanged Euro Term B-1 Loans (as
defined herein);

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
J.P. Morgan Securities LLC (“J.P. Morgan”), Credit Suisse Securities (USA) LLC
(“CS Securities”), RBC Capital Markets (“RBCCM”), Mizuho Bank, Ltd. (“Mizuho”),
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“Bank of Tokyo”) and HSBC Securities
(USA) Inc. (“HSBC”) will act as joint lead arrangers and joint bookrunners,
Merrill Lynch, J.P. Morgan, CS Securities,



--------------------------------------------------------------------------------

RBCCM, Mizuho, Bank of Tokyo and HSBC will act as co-syndication agents and
Fifth Third Bank, Standard Chartered Bank and SunTrust Robinson Humphrey, Inc.
will act as managing agents, in each case, for the Euro Term B-2 Facility (as
defined below);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments Relating to the Euro Term B-2 Loans.

Effective as of the Amendment No. 4 Effective Date, the Loan Agreement is hereby
amended as follows:

(a) The following defined terms shall be added to Section 1.1 of the Loan
Agreement in alphabetical order:

“Additional Euro Term B-2 Lender” means a Person with an Additional Euro Term
B-2 Commitment to make Additional Euro Term B-2 Loans to the Borrower on the
Amendment No. 4 Effective Date.

“Additional Euro Term B-2 Loan” means a Loan that is made pursuant to
Section 2.1(e) of the Loan Agreement on the Amendment No. 4 Effective Date.

“Additional Euro Term B-2 Commitment” means, with respect to an Additional Euro
Term B-2 Lender, the commitment of such Additional Euro Term B-2 Lender to make
an Additional Euro Term B-2 Loan hereunder on the Amendment No. 4 Effective
Date, in the amount set forth on the signature page of such Additional Term B-1
Lender to the Amendment No. 4 Joinder. The aggregate amount of the Additional
Euro Term B-2 Commitments of all Additional Euro Term B-2 Lenders shall equal
the outstanding aggregate principal amount of Non-Exchanged Euro Term B-1 Loans.

“Amendment No. 4” means Amendment No. 4 to the Loan Agreement dated as of the
Amendment No. 4 Effective Date.

“Amendment No. 4 Effective Date” means March 23, 2017, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 4 are satisfied.

“Amendment No. 4 Joinder” means the Joinder Agreement dated as of the Amendment
No. 4 Effective Date among the Borrower, the Administrative Agent and each
Additional Euro Term B-2 Lender.

“Euro Term B-2 Facility” means the credit facility for the Euro Term B-2 Loans
described in Section 2.1(e) hereof.

“Euro Term B-2 Lender” means a Lender with an outstanding Euro Term B-2
Commitment or an outstanding Euro Term B-2 Loan.

 

2



--------------------------------------------------------------------------------

“Euro Term B-2 Loan” means an Additional Euro Term B-2 Loan or a Loan that is
deemed made pursuant to Section 2.01(e) hereof.

“Euro Term B-2 Commitment” means, with respect to a Lender, the agreement of
such Lender to exchange the entire principal amount of its Euro Term B-1 Loans
(or such lesser amount allocated to it by the Administrative Agent) for an equal
principal amount of Euro Term B-2 Loans on the Amendment No. 4 Effective Date.

“Euro Term B-2 Loan Percentage” means, for any Euro Term B-2 Lender, the
percentage held by such Euro Term B-2 Lender of the aggregate principal amount
of all Euro Term B-2 Loans then outstanding.

“Euro Term B-2 Note” is defined in Section 2.12(d) hereof.

“Euro Term B-2 Termination Date” is defined in Section 2.7(b) hereof.

“Exchanged Euro Term B-1 Loans” means each Euro Term B-1 Loan extended on the
Closing Date (or portion thereof) and held by a Rollover Euro Term B-1 Lender on
the Amendment No. 4 Effective Date immediately prior to the extension of credit
hereunder on the Amendment No. 4 Effective Date and as to which the Rollover
Euro Term B-1 Lender thereof has consented to exchange into a Euro Term B-2 Loan
and the Administrative Agent has allocated into a Euro Term B-2 Loan.

“Non-Exchanged Euro Term B-1 Loan” means each Euro Term B-1 Loan extended on the
Closing Date (or portion thereof) other than an Exchanged Euro Term B-1 Loan.

“Rollover Euro Term B-1 Lender” means each Euro Term B-1 Lender with a Euro Term
B-1 Loan extended on the Closing Date that has consented to exchange such Euro
Term B-1 Loan into a Euro Term B-2 Loan, and that has been allocated such Euro
Term B-2 Loan by the Administrative Agent.

(b) All references to “Euro Term B-1 Facility,” “Euro Term B-1 Lender,” “Euro
Term B-1 Loan,” “Euro Term B-1 Loan Commitment,” “Euro Term B-1 Loan
Percentage,” “Euro Term B-1 Note” and “Euro Term B-1 Termination Date” in the
Loan Agreement and the Loan Documents shall be deemed to be references to “Euro
Term B-2 Facility,” “Euro Term B-2 Lender,” “Euro Term B-2 Loan,” “Euro Term B-2
Commitment,” “Euro Term B-2 Loan Percentage,” “Euro Term B-2 Note” and “Euro
Term B-2 Termination Date,” respectively (other than any such references
contained in (i) the preliminary statements to the Loan Agreement,
(ii) Amendment No. 4, (iii) Section 2.1(c) of the Loan Agreement,
(iv) Section 2.10 of the Loan Agreement, (v) Section 2.17 of the Loan Agreement,
(vi) Section 3.2 of the Loan Agreement, (vii) Section 3.3 of the Loan Agreement
and (viii) Section 6.10 of the Loan Agreement).

(c) Clause (b) of the definition of “Applicable Margin” in Section 1.1 of the
Loan Agreement is hereby amended by deleting such clause and replacing it with
the following:

 

3



--------------------------------------------------------------------------------

“(b) with respect to any Euro Term B-2 Loan, (i) initially, 2.00% per annum or
(ii) following the delivery to the Administrative Agent of the financial
statements required to be delivered pursuant to Section 6.1(a) or (b) for the
first full fiscal quarter after the Amendment No. 4 Effective Date, the
applicable rate set forth below under the caption “Euro Term B Eurodollar
Spread” based upon the Leverage Ratio as of the end of the fiscal quarter of the
Borrower for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 6.1(a) or (b).

 

Leverage Ratio

   EuroTerm B
Eurodollar Spread  

Category 1

Less than 1.75 to 1.00

     1.75 % 

Category 2

Greater than or equal to 1.75 to 1.00

     2.00 % 

(d) The last paragraph of the definition of “Applicable Margin” in Section 1.1
of the Loan Agreement is hereby amended by replacing it in its entirety with the
following:

“Each change in the Applicable Margin under clauses (a), (b) or (c) above
resulting from a change in the Leverage Ratio shall be effective on and after
the date of delivery to the Administrative Agent of the financial statements
required to be delivered pursuant to Section 6.1(a) or (b) and a Compliance
Certificate indicating such change until and including the date immediately
preceding the next date of delivery of such financial statements and the related
Compliance Certificate indicating another such change. Notwithstanding the
foregoing, (x) (i) in the case of clause (a) above, until the Borrower shall
have delivered the financial statements and the related Compliance Certificate
covering a period that includes the first full fiscal quarter of the Borrower
ended after the Amendment No. 3 Effective Date, the Leverage Ratio shall be
deemed to be in Category 2 for purposes of determining the Applicable Margin,
(ii) in the case of clause (b) above, until the Borrower shall have delivered
the financial statements and the related Compliance Certificate covering a
period that includes the first full fiscal quarter of the Borrower ended after
the Amendment No. 4 Effective Date, the Leverage Ratio shall be deemed to be in
Category 2 for purposes of determining the Applicable Margin and (iii) in the
case of clause (c) above, until the Borrower shall have delivered the financial
statements and the related Compliance Certificate covering a period that
includes the first full fiscal quarter of the Borrower ended after the Escrow
Release Date, the Leverage Ratio shall be deemed to be in Category 3 for
purposes of determining the Applicable Margin and (y) during the existence of
any Event of Default under Section 7.1(a), (j) or (k), for purposes of
determining the Applicable Margin, the Leverage Ratio shall be deemed to be
(i) in the case of clause (a) above, in Category 2, (ii) in the case

 

4



--------------------------------------------------------------------------------

of clause (b) above, in Category 2 and (iii) in the case of clause (c) above, in
Category 4. In addition, at the option of the Administrative Agent and the
Required Lenders, at any time during which the Borrower has failed to deliver
the financial statements or the related Compliance Certificate by the date
required thereunder, then the Leverage Ratio shall be deemed to be in the
then-existing Category for the purposes of determining the Applicable Margin
(but only for so long as such failure continues, after which the Category shall
be otherwise as determined as set forth above).”

(e) The definition of “Loan Documents” in Section 1.1 of the Loan Agreement is
hereby amended by replacing the word “and” prior to “Amendment No. 3” with “,”
and adding immediately prior to the period therein, “ and Amendment No. 4 and
Amendment No. 4 Joinder”.

(f) Section 2.1 of the Loan Agreement is hereby amended by making clause
(g) thereof clause (h) and adding the following new clause (g):

“(g) Subject to the terms and conditions set forth herein and in Amendment
No. 4, each Rollover Euro Term B-1 Lender severally agrees to exchange its
Exchanged Euro Term B-1 Loans for a like principal amount of Euro Term B-2 Loans
on the Amendment No. 4 Effective Date. Subject to the terms and conditions set
forth herein and in Amendment No. 4, each Additional Euro Term B-2 Lender
severally agrees to make an Additional Euro Term B-2 Loan to the Borrower on the
Amendment No. 4 Effective Date in the principal amount equal to its Additional
Euro Term B-2 Commitment on the Amendment No. 4 Effective Date. The Borrower
shall prepay the Non-Exchanged Euro Term B-1 Loans with a like amount of the
gross proceeds of the Additional Euro Term B-2 Loans, concurrently with the
receipt thereof. The Borrower shall pay to the Euro Term B-1 Lenders immediately
prior to the effectiveness of Amendment No. 4 all accrued and unpaid interest on
the Euro Term B-1 Loans to, but not including, the Amendment No. 4 Effective
Date on such Amendment No. 4 Effective Date. The Euro Term B-2 Loans shall have
the same terms as the Euro Term B-1 Loans as set forth in the Loan Agreement and
Loan Documents before giving effect to Amendment No. 4, except as modified by
Amendment No. 4; it being understood that the Euro Term B-2 Loans (and all
principal, interest and other amounts in respect thereof) will constitute
“Obligations” under the Loan Agreement and the other Loan Documents and shall
have the same rights and obligations under the Loan Agreement and Loan Documents
as the Euro Term B-1 Loans prior to the Amendment No. 4 Effective Date. The Euro
Term B-2 Loans comprising the Borrowing hereunder of Euro Term-1 B Loans shall
be Eurodollar Loans.”

 

5



--------------------------------------------------------------------------------

(g) Section 2.7(c) of the Loan Agreement is hereby amended by replacing it in
its entirety with the following:

“(b) Scheduled Payments of Euro Term B-2 Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Euro Term B-2 Loans in
installments on each Fiscal Quarter End Date, commencing with the first fiscal
quarter ended after the Amendment No. 4 Effective Date, in an aggregate amount
equal to 0.25% of the aggregate principal amount of the Euro Term B-2 Loans made
on the Amendment No. 4 Effective Date, in each case per fiscal quarter (which
payments in each case shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Euro Term B-2 Loans, shall be due and payable on April 29,
2023, the final maturity thereof (the “Euro Term B-2 Termination Date”).”

(h) Section 2.8(a)(iv) of the Loan Agreement is hereby amended by replacing it
in its entirety with the following:

“(iv) In the event that, on or prior to the date that is six (6) months after
the Amendment No. 4 Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Euro Term B-2 Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Euro
Term B-2 Lenders, (A) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Euro Term B-2 Loans so prepaid, repaid,
refinanced, substituted or replaced and (B) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the Euro Term B-2 Loans
outstanding immediately prior to such amendment, waiver, modification or consent
that are the subject of such Repricing Transaction. If, on or prior to the date
that is six (6) months after the Amendment No. 4 Effective Date, all or any
portion of the Euro Term B-2 Loans held by any Euro Term B-2 Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 8.5 as a result
of, or in connection with, such Euro Term B-2 Lender being a Non-Consenting
Lender with respect to any amendment, waiver, modification or consent referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.”

(i) Section 2.10 of the Loan Agreement is hereby amended by adding the following
sentence after the fourth sentence in such section:

 

6



--------------------------------------------------------------------------------

“The Euro Term B-2 Commitments and Additional Euro Term B-2 Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Euro Term B-2 Loans on the Amendment No. 4 Effective Date.”

(j) The first sentence in Section 2.12(d) of the Loan Agreement is hereby
amended by replacing it in its entirety with the following:

“Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Term A Loan and referred
to herein as a “Term A Note”), Exhibit D-2 (in the case of its U.S. Term B-2
Loan and referred to herein as a “U.S. Term B-2 Note”), Exhibit D-3 (in the case
of its Euro Term B-2 Loan and referred to herein as a “Euro Term B-2 Note”),
Exhibit D-4 (in the case of its Revolving Loans and referred to herein as a
“Revolving Note”), as applicable (the Term A Notes, U.S. Term B-2 Notes, Euro
Term B-2 Notes and Revolving Notes being hereinafter referred to collectively as
the “Notes” and individually as a “Note”).”

(k) Exhibit D-3 to the Loan Agreement is hereby amended and restated in its
entirety in the form of Annex A hereto.

(l) Section 6.10 of the Loan Agreement is hereby amended by adding the following
immediately after the seventh sentence thereof:

“The Borrower shall use the proceeds of the Euro Term B-2 Loans on the Amendment
No. 4 Effective Date to refinance the Euro Term B-1 Loans.”

(m) Each Lender delivering a Consent or a Joinder hereunder waives, any right to
compensation for losses, expenses or liabilities incurred by such Lender to
which it may otherwise be entitled pursuant to Section 8.1 of the Loan Agreement
in respect of the transactions contemplated hereby.

Section 2. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the Amendment No. 4
Effective Date that:

(a) Immediately before and after giving effect to this Amendment, each of the
representations and warranties set forth in the Loan Agreement and in the other
Loan Documents shall be and remain true and correct in all material respects
(or, if qualified as to “materiality,” “material adverse effect” or similar
language, shall be true and correct in all respects (after giving effect to any
such qualification therein)) as of said time, except to the extent the same
expressly relate to an earlier date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

 

7



--------------------------------------------------------------------------------

Section 3. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied (the “Amendment No. 4 Effective Date”):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified:

(1) counterparts of this Amendment executed by each of the Loan Parties; and

(2) a Euro Term B-2 Note executed by the Borrower in favor of each Euro Term B-2
Lender requesting a Euro Term B-2 Note at least two (2) Business Days prior to
the Amendment No. 4 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (and, to the extent requested by
the Administrative Agent, followed promptly by originals) unless otherwise
specified;

(1) (A) a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) a favorable written opinion (addressed to the
Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor, LLP,
local counsel to the Borrower and the Guarantors in the state of Delaware;

(2) (i) copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of the Borrower and the Guarantors and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official (or a representation that such documents have not been amended since
the Escrow Release Date); (ii) incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party as of the Amendment
No. 4 Effective Date and prior to the funding of the Euro Term B-2 Loans;
(iii) resolutions of the board of directors or similar governing body of the
Loan Parties approving and authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party as of the Amendment No. 4 Effective Date and prior to the funding of the
Euro Term B-2 Loans, certified as of the Amendment No. 4 Effective Date by such
Loan Party as being in full force and effect without modification or amendment;
and (iv) copies of the certificates of good standing or the equivalent (if any)
for each Loan Party from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, in each case dated a recent date prior to the
Amendment No. 4 Effective Date; and

 

8



--------------------------------------------------------------------------------

(3) a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in Section 2.16(a)(v) of the
Loan Agreement with respect to the Euro Term B-2 Loans and in paragraphs (g) and
(h) of this Section 3 as of the Amendment No. 4 Effective Date.

(c) the existing Euro Term B-1 Loans shall be repaid with the proceeds of the
Euro Term B-2 Loans substantially simultaneously with effectiveness of this
Amendment and the Borrower shall have delivered a prepayment notice with respect
to such repayment as required by Section 2.8(a)(i) of the Loan Agreement;
provided that the parties hereto agree that such prepayment notice may be
delivered by 10:00 a.m., New York City time, one Business Day before the date of
the proposed repayment.

(d) The aggregate principal amount of the Exchanged Euro Term B-1 Loans plus the
aggregate principal amount of the Additional Euro Term B-2 Commitments shall
equal the aggregate principal amount of the outstanding Euro Term B-1 Loans
immediately prior to the Amendment No. 4 Effective Date.

(e) The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Euro Term B-1 Lenders immediately prior to the Amendment No. 4
Effective Date, all accrued and unpaid interest on the Euro Term B-1 Loans to,
but not including, the Amendment No. 4 Effective Date.

(f) All reasonable and documented out-of-pocket fees and expenses due to the
Administrative Agent and Merrill Lynch required to be paid on the Amendment
No. 4 Effective Date (including pursuant to Section 9 hereof) shall have been
paid (or the Borrower shall have made arrangements reasonably satisfactory to
the Administrative Agent for such payment).

(g) At the time and immediately after giving effect to the incurrence of the
Euro Term B-2 Loans, no Default or Event of Default shall have occurred and be
continuing.

(h) Each of the representations and warranties of the Loan Parties set forth in
the Loan Agreement, Section 2 of this Amendment and in the other Loan Documents
shall be and remain true and correct in all material respects (or, if qualified
as to “materiality,” “material adverse effect” or similar language, shall be
true and correct in all respects (after giving effect to any such qualification
therein)) as of the Amendment No. 4 Effective Date, except to the extent the
same expressly relate to an earlier date.

(i) The Administrative Agent shall have received, no later than 3 Business Days
in advance of the Amendment No. 4 Effective Date, all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least seven (7) Business Days prior to the Amendment No. 4 Effective
Date by the Euro Term B-2 Lenders through the Administrative Agent that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

9



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received the Notice of Borrowing
required by Section 2.5 of the Loan Agreement; provided that the parties hereto
agree that (i) any Notice of Borrowing in respect of the Euro Term B-2 Loans
requested under this Amendment may be delivered by 10:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing for such Euro
Term B-2 Loans and (ii) the Notice of Borrowing in respect of such Euro Term B-2
Loans may be made conditional on the effectiveness of this Amendment.

(k) The Administrative Agent shall have received the executed counterparts of
the Joinder executed by the Borrower and each Additional Euro Term B-2 Lender.

(l) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each other Loan Party relating thereto).

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendments effected hereby shall not become
effective, the obligations of the Additional Euro Term B-2 Lenders to make
Additional Euro Term B-2 Loans will automatically terminate, if each of the
conditions set forth or referred to in this Section 3 has not been satisfied at
or prior to 5:00 p.m., New York City time, on March 23, 2017.

Section 4. Formal Requests Deemed Made.

By its execution of this Amendment, the Borrower hereby delivers and the
Administrative Agent hereby acknowledges receipt of this Amendment as the
satisfaction of the requirements to give notice required to the Administrative
Agent pursuant to Section 2.16(a) of the Loan Agreement.

Section 5. Acknowledgments.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby, (ii) its guarantee of the
Obligations (including, without limitation, the Euro Term B-2 Loans) pursuant to
the Collateral Documents and (iii) its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations with
respect to the Euro Term B-2 Loans) pursuant to the Collateral Documents.

Section 6. Liens Unimpaired.

After giving effect to this Amendment, neither the modification of the Loan
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (including, for the avoidance of doubt, any Cayman
Islands law governed share mortgage granted by any Loan Party), and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or

 

10



--------------------------------------------------------------------------------

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

Section 7. Entire Agreement.

This Amendment, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all other prior agreements and understandings,
both written and verbal, among the parties hereto with respect to the subject
matter hereof. Except as expressly set forth herein, this Amendment and the Loan
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Loan Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment shall not constitute a
novation of the Loan Agreement or any of the Loan Documents. It is understood
and agreed that each reference in each Loan Document to the “Loan Agreement,”
whether direct or indirect, shall hereafter be deemed to be a reference to the
Loan Agreement as amended by this Amendment and that this Amendment is a “Loan
Document” and a “Refinancing Amendment.”

Section 8. Amendment, Modification and Waiver.

This Amendment may not be amended, modified or waived except pursuant to a
writing signed by each of the parties hereto.

Section 9. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket expenses incurred by them in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.

Section 10. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

11



--------------------------------------------------------------------------------

Section 11. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. SECTION 10.22 OF THE LOAN AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

Section 12. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 13. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Loan Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other provision of the Loan Agreement or
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.

 

12



--------------------------------------------------------------------------------

Section 14. Mortgage Amendments.

Within ninety (90) days after the Amendment No. 4 Effective Date, unless waived
or extended by the Administrative Agent in its sole discretion, with respect to
each Mortgaged Property, the Administrative Agent shall have received either the
items listed in paragraph (a) or the items listed in paragraph (b) as follows:

(a) a favorable opinion or email confirmation, in form and substance reasonably
satisfactory to the Administrative Agent, from local counsel in the jurisdiction
in which each Mortgaged Property is located substantially to the effect that:

(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Loan Agreement and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

(ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Loan Agreement and the other
documents executed in connection therewith, for the benefit of the Secured
Parties; or

(b) with respect to the existing Mortgages, the following, in each case in form
and substance reasonably acceptable to the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Amendment, duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties covering, among other things, the due authorization, execution, delivery
and enforceability of the applicable Mortgage as amended by the Mortgage
Amendment (such opinion may take assumptions for any matters addressed in the
local counsel opinion originally delivered in connection with the Mortgage);

 

13



--------------------------------------------------------------------------------

(iii) a date down endorsement to the existing title policy, which shall be in
form and substance reasonably satisfactory to the Administrative Agent and
reasonably assure the Administrative Agent as of the date of such endorsement
that the real property subject to the lien of such Mortgage is free and clear of
all defects and encumbrances except those Liens permitted under such Mortgage;

(iv) evidence of payment by the Borrower of all search and examination charges
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above; and

(v) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title policy contemplated in this Section 14 and
evidence of payment of all applicable title insurance premiums, search and
examination charges, mortgage recording taxes and related charges required for
the issuance of the endorsement to the title policy contemplated in this
Section 14.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WESTERN DIGITAL CORPORATION By:   /s/ Mark Long  

 

  Name:   Mark Long   Title:   President WD Capital, Chief Strategy Officer and
Chief Financial Officer

[SIGNATURE PAGE TO AMENDMENT NO. 4]

 



--------------------------------------------------------------------------------

HGST, INC. WD MEDIA, LLC By:  

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Secretary WESTERN DIGITAL (FREMONT), LLC By:
 

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Vice President and Secretary WESTERN DIGITAL
TECHNOLOGIES, INC. By:  

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:   Executive Vice President, Chief     Legal
Officer and Secretary

[SIGNATURE PAGE TO AMENDMENT NO. 4]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:   /s/ Caitlin Stewart  

 

  Name:   Caitlin Stewart   Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 4]

 



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO CASHLESS ROLL

CONSENT TO CASHLESS ROLL (this “Consent”) in connection with Amendment No. 4
(“Amendment”) to that certain Loan Agreement, dated as of April 29, 2016 (the
“Loan Agreement”), by and among Western Digital Corporation (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
the Lenders from time to time party thereto and the other parties thereto.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Amendment.

Existing Euro Term B-1 Lenders / Cashless Settlement

Each undersigned Euro Term B-1 Lender hereby irrevocably and unconditionally
consents to convert 100% of the outstanding principal amount of the Euro Term
B-1 Loan held by such Euro Term B-1 Lender (or such lesser amount allocated to
such Lender by the Administrative Agent) into a Euro Term B-2 Loan in a like
principal amount via a cashless roll.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: March __, 2017                                     
                                                                   , as a Lender
(type name of the legal entity) By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of March 23, 2017 (this “Agreement”), by and among
BANK OF AMERICA, N.A. (the “Euro Term B-2 Lender”), Western Digital Corporation
(the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Loan Agreement, dated as of April 29,
2016, as amended by Amendment No. 1, dated as of August 17, 2016, Amendment
No. 2, dated as of September 22, 2016 and Amendment No. 3 dated as of March 14,
2017 (as further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Loan Agreement”), among the Borrower, each
lender from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other parties thereto (capitalized terms used but
not defined herein having the meaning provided in the Loan Agreement (as amended
by Amendment No. 4));

WHEREAS, subject to the terms and conditions of the Loan Agreement, the Borrower
may establish the Additional Euro Term B-2 Commitment with existing Euro Term
B-1 Lenders and/or Additional Euro Term B-2 Lenders; and

WHEREAS, subject to the terms and conditions of Amendment No. 4, Additional Euro
Term B-2 Lenders shall become Lenders pursuant to one or more Joinders (as
defined in Amendment No. 4);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Euro Term B-2 Lender hereby agrees to provide the Additional
Euro Term B-2 Commitment set forth on its signature page hereto pursuant to and
in accordance with Section 2.1(d) of the Loan Agreement. The Additional Euro
Term B-2 Commitment provided pursuant to this Agreement shall be subject to all
of the terms in the Loan Agreement and to the conditions set forth in the Loan
Agreement, and shall be entitled to all the benefits afforded by the Loan
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Collateral Documents.

Each Additional Euro Term B-2 Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Euro Term B-2 Commitment provided
pursuant to this Agreement shall constitute Additional Euro Term B-2 Commitments
for all purposes of the Loan Agreement and the other applicable Loan Documents.
Each Additional Euro Term B-2 Lender hereby agrees to make an Additional Euro
Term B-2 Loan to the Borrower in an amount equal to its Additional Euro Term B-2
Commitment on the Amendment No. 4 Effective Date in accordance with
Section 2.01(e) of the Loan Agreement.



--------------------------------------------------------------------------------

Each Additional Euro Term B-2 Lender (i) confirms that it has received a copy of
the Loan Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Joint Lead Arrangers or
any other Additional Euro Term B-2 Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Euro Term B-2 Lender, the Administrative Agent and the Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Euro Term B-2 Lenders shall become Lenders under the Loan
Agreement and shall have the respective Additional Euro Term B-2 Commitment set
forth on its signature page hereto, effective as of the Amendment No. 4
Effective Date.

For each Additional Euro Term B-2 Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Additional Euro
Term B-2 Lender may be required to deliver to the Administrative Agent pursuant
to Section 10.1 of the Loan Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Loan Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

B-2



--------------------------------------------------------------------------------

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of date first written
above.

 

BANK OF AMERICA, N.A. By:  

 

  Name:   Title:

Additional Euro Term B-2 Commitments:

€[    ]

WESTERN DIGITAL CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT D-3

EURO TERM B-2 NOTE

 

€                                           , 20 __

FOR VALUE RECEIVED, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to              or its
registered assigns (the “Lender”) at the principal office of JPMorgan Chase
Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of              Euros (€            ) or, if
less, the aggregate unpaid principal amount of the Euro Term B-2 Loan made or
maintained by the Lender to the Borrower pursuant to the Loan Agreement (as
defined below), in installments in the amounts and on the dates called for by
Section 2.7(c) of the Loan Agreement, together with interest on the principal
amount of such Euro Term B-2 Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.

This Note is one of the Euro Term B-2 Notes referred to in the Loan Agreement
dated as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

WESTERN DIGITAL CORPORATION By:  

 

  Name:   Title: